Name: 2011/35/CFSP: Political and Security Committee Decision BiH/17/2011 of 14Ã January 2011 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: European construction;  Europe;  defence;  personnel management and staff remuneration;  international security
 Date Published: 2011-01-21

 21.1.2011 EN Official Journal of the European Union L 18/41 POLITICAL AND SECURITY COMMITTEE DECISION BiH/17/2011 of 14 January 2011 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina (2011/35/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38, second paragraph, thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on a European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP the Council authorised the Political and Security Committee to take decisions on the appointment of the EU Operation Commander. (2) According to Political and Security Committee Decision BiH/10/2007 of 25 September 2007 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina (2), Deputy Supreme Allied Commander for Europe (DSACEUR) General John McCOLL was appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (3) NATO has decided to appoint General Sir Richard SHIRREFF as DSACEUR to replace General John McCOLL. The assignment of General Sir Richard SHIRREFF will begin on 4 March 2011. General Sir Richard SHIRREFF should also replace General John McCOLL in his capacity as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (4) In accordance with Article 5 of Protocol (No 22) on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (5) The Copenhagen European Council adopted on 12 and 13 December 2002 a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 General Sir Richard SHIRREFF is hereby appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. Article 2 This Decision shall enter into force on 4 March 2011. Done at Brussels, 14 January 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 252, 28.7.2004, p. 10. (2) OJ L 293, 10.11.2007, p. 8.